NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                        __________

                                        No. 09-1057
                                        __________

                            UNITED STATES OF AMERICA

                                             v.

                KORY BARHAM, a/k/a Cutty Blue, a/k/a Cuttlas Y. Blue

                                             Kory Barham, Appellant
                                        __________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                        (D.C. Criminal No. 1-05-cr-00443-010)
                      District Judge: The Honorable Yvette Kane
                                      __________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    April 25, 2011

          BEFORE: BARRY, HARDIMAN, and NYGAARD, Circuit Judges.

                                   (Filed: June 29, 2011)

                                        __________

                               OPINION OF THE COURT
                                     __________

NYGAARD, Circuit Judge.

       Kory Barham pleaded guilty to conspiracy to transport individuals for purposes of

prostitution, coercing and enticing them to travel to engage in prostitution, and interstate
travel with intent to distribute proceeds of prostitution, in violation of 18 U.S.C. §§ 371,

2421, 2422(a), and 1952(a). He also pleaded guilty to a specific count of interstate travel

for purposes of prostitution in violation of 18 U.S.C. § 1952(a)(3) and (2).

       Quoting his brief, Barham raises the following questions on appeal:

              1. Was appellant’s guideline range mistakenly calculated
              because it was based on the treatment of victims as minors?

              2. Is remand within the Court’s discretion because the
              sentence was excessive?

Appellant’s Brief, p. 4. We will affirm.

       Barham asserts that the District Court mistakenly applied U.S. Sentencing

Guidelines Manual § 2G1.3 (2007) because he did not personally victimize any minors.

Barham failed to preserve this issue and we review it for plain error. United States v.

Johnson, 302 F.3d 139, 153 (3d Cir. 2002). 1 Evidence before the District Court

contradicts Barham’s argument, showing that he prostituted a seventeen year-old girl. He

also ignores the relevance of conduct of his co-conspirators who prostituted over forty

minors. Given Barham’s admitted interaction with his co-conspirators, and the routine

recruitment of minors that was pervasive in the conspiracy, there is no question that this

conduct is attributable to him. Moreover, Barham’s sentence of 108 months was

calculated from the statutory maximums that resulted from his plea agreement. We

conclude from all of this that the District Court did not err.




1
  Barham moved for permission not to attend a presentence evidentiary hearing, plainly
stating in the motion that he was withdrawing his objections to the Report.

                                              2
      Barham also appeals the substantive reasonableness of his sentence. Yet, in its

consideration of Barham’s sentence, the District Court took into account the factors

enumerated under 18 U.S.C. § 3553(a) and assessed the reasonableness of the plea

bargain sentence, weighing his role in the conspiracy with the gravity of the offense. We

conclude that his sentence of 108 months is eminently reasonable and will affirm the

judgment of sentence of the District Court.




                                              3